Citation Nr: 1704563	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right eye glaucoma, status post trabeculectomy.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye cataract, status post extraction.

3.  Entitlement to an initial rating in excess of 40 percent for bilateral sensorineural hearing loss.  

4.  Entitlement to service connection for hypertensive cardiovascular disease.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and assistance of another person or on account of being housebound.

WITNESSES AT HEARING ON APPEAL

Veteran and his daughter (M.P.), with the assistance of an interpreter


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who had service as a recognized guerilla from August 15, 1942 to February 26, 1946, and also served in the Regular Philippine Army from February 27, 1946 to May 10, 1946.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board observes that the issues of service connection for right eye glaucoma and left eye cataract were previously denied in a January 2012 rating decision.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, however, as discussed further below, the Veteran continues to assert that his glaucoma and cataracts were incurred during service.  As a result, the Veteran's current claim for service connection is not a "new" claim, and new and material evidence is required in order for the Board to consider the substantive merits of the claims for service connection.

In February 2016, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the issues of entitlement to a higher rating for bilateral sensorineural hearing loss, TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2012 rating decision, the RO denied entitlement to service connection for right eye glaucoma, status post trabeculectomy, and a left eye cataract, status post extraction; although notified of the denials, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Evidence received since the time of the final January 2012 rating decision is duplicative and cumulative of that associated with the record at the time of the prior final denial and does not raises a reasonable possibility of substantiating the claims of service connection for right eye glaucoma, status post trabeculectomy, and left eye cataract, status post extraction.  

3.  There is no competent, credible, and probative evidence establishing or suggesting that the Veteran's current hypertensive cardiovascular disease had its onset during service, or is otherwise related to service; nor is there evidence that cardiovascular-renal disease manifested within one year of the Veteran's discharge from service.
CONCLUSIONS OF LAW

1.  The January 2012 rating decision that denied service connection for right eye glaucoma, status post trabeculectomy, and left eye cataract, status post extraction, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been submitted sufficient to reopen the claims of service connection for right eye glaucoma, status post trabeculectomy, and left eye cataract, status post extraction.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  The criteria for service connection for hypertensive cardiovascular disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent a letter in September 2013 prior to the initial adjudication that fully addressed all notice elements with respect to the claims on appeal.  The letter provided information as to what evidence was required to substantiate the claims adjudicated on appeal, including the general definition of new and material evidence, the reasons why the right and left eye claims were previously denied, and the evidence and information needed to substantiate claims for service connection.  The letter also informed him of the division of responsibilities between VA and a claimant in obtaining such evidence, as well as the type of information and evidence needed to establish a disability rating and effective date.  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, as the claims file contains the Veteran's service treatment records, as well as post-service reports of private and VA treatment, and VA examination reports.  The Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Moreover, the Veteran has not argued that VA failed to obtain relevant evidence.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran was not examined in conjunction with his petitions to reopen claims for service connection for right eye glaucoma and a left eye cataract.  However, as explained below, the Veteran has not submitted new and material evidence sufficient to reopen those claims and, therefore, a VA examination with medical opinion is not required with respect to this claim.  38 C.F.R. § 3.159(c)(4)(iii). 

In addition, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim for service connection for hypertensive cardiovascular disease; however, as noted, the Veteran has not identified any in-service event, injury, or illness to which the current hypertensive cardiovascular disease may be related.  Moreover, there is no competent lay or medical evidence of record establishing, or even indicating, an etiologic relationship between the Veteran's heart disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination/opinion is not necessary to decide this claim of service connection.

Additionally, in February 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the undersigned VLJ enumerated the issues on appeal.  Information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disorders, the type and onset of symptoms, the nature of his current disorders, and his contention that his military service caused his claimed disorders.  Therefore, not only were the pertinent issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Notably, the hearing discussion did not reveal any evidence that might be available that had not been submitted or overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  

II.  Petitions to Reopen - New and Material Evidence Claims

In January 2012, the RO denied entitlement to service connection for right eye glaucoma and left eye cataracts, both status post-surgical treatment.  At that time, the RO considered the Veteran's service treatment records, including a May 1946 examination report and March 1946 processing affidavit for Philippine Army Personnel, which did not contain any evidence of treatment or diagnosis of either eye disability.  The evidentiary record also contained a September 2011 medical certificate from Dr. L.G.M. which reflects that the Veteran had been diagnosed with right eye glaucoma, status post trabeculectomy, and left eye cataract, status post extraction, the Veteran's service personnel records, and treatment records from the Central Luzon Medical Center which did not contain any evidence relevant to either claim.  

The RO denied the Veteran's claims on the basis that (1) the service treatment records did not show any treatment or diagnosis of the claimed eye disabilities, (2) there was no evidence that the disabilities were manifested within one year of service and (3) the post-service evidence only showed current findings without evidence that the eye disabilities were incurred in or otherwise linked to service.  

Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to the right or left eye disabilities during the one year appeal period following the issuance of the January 2012 rating decision.  See 38 C.F.R. § 3.156(b).  

The Board has also considered the applicability of 38 C.F.R. § 3.156(c) as additional personnel records, namely a Philippine Army discharge certificate, enlistment record and affidavit from A. V., were associated with the record in September 2013.  In addition, a March 1946 Affidavit for Philippine Army Personnel was also associated with the record in October 2013.   In this regard, such provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.   § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

Here, while the personnel records were associated with the record in September 2013 and October 2013, such were not official service department records.  The March 1946 Affidavit for Philippine Army Personnel, Philippine Army discharge certificate, enlistment record and the affidavit from A.V. were record generated by either the Veteran or the Philippine Army.  The provisions of 38 C.F.R. § 3.156(c) specifically require the receipt of official service department records and the mere fact that these documents are dated during the Veteran's service or reference his service does not render them official service department records as they were not generated or created by a service department.  The provisions of 38 C.F.R. § 3.156(c) are therefore not applicable to this claim. 

Accordingly, the January 2012 rating decision became final.  38 U.S.C.A.                 § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Review of the record reveals that, in September 2013, the Veteran submitted a written statement wherein he stated, in pertinent part, that he was blind in both eyes.  His statement was accepted as a petition to reopen the previously denied claims of service connection for right eye glaucoma and left eye cataracts, both status post surgical treatment.  In support of his claim, the Veteran submitted various medical records which document treatment for various disabilities.  In pertinent part, a September 2013 medical certificate from Dr. R.J.R. reflects that the Veteran was examined and diagnosed with glaucoma in the left eye, while a November 2013 statement and medical certificate from Dr. C.C. reflects that the Veteran was diagnosed with absolute glaucoma and blind in both eyes and that, because of his blindness, he is wheelchair bound and needs full assistance with mobilization assistance in daily functional activities.  The Veteran also submitted a duplicate copy of the September 2011 medical certificate from Dr. L.G.M. that was previously considered in the January 2012 rating decision.  
During the February 2016 Board hearing, the Veteran's daughter testified that the Veteran had vision problems when she was young and that he had an operation to treat his cataracts in 2003; however, she also indicated that the Veteran did not have any evidence showing that his glaucoma or cataracts were incurred in or connected to service.  

The Board finds that the evidence added to the claims file since the January 2012 rating decision fails to demonstrate, suggest, or raise a reasonable possibility that the Veteran's current right eye glaucoma or left eye cataract disabilities were incurred in or otherwise related to his military service.  Indeed, while the September and November 2013 medical certificates from Drs. R.J.R. and C.C. are new, in that they were not of record at the time of the last final decision, they are cumulative and duplicative of the medical records that were previously considered by the RO, as they document the Veteran's current diagnoses of glaucoma and cataracts.  Notably, the newly received records do not contain any indication or suggestion that the Veteran's glaucoma or cataracts were incurred in or are otherwise related to his period of military service.  As a result, the newly received records are not considered material and sufficient to reopen the previously denied claims and the Secretary's duty to assist by providing a new medical examination or opinion regarding the right and left eye disabilities is not triggered.  See Shade, 24 Vet. App. at 120.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for right eye glaucoma and/or left eye cataracts.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims of service connection for right eye glaucoma, status post trabeculectomy, or left eye cataract, status post extraction, and the Veteran's petition to reopen such claims is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

III.  Service Connection - Hypertensive Cardiovascular Disease

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease, including hypertension, is recognized as a chronic disease under 38 C.F.R. § 3.309 (a) and, thus, the Board will consider the theory of continuity of symptomatology as an alternative route to establish service connection is this case.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reveals that the Veteran has a current diagnosis of hypertensive cardiovascular disease.  See Medical Certificates dated September 2011 and November 2013.  Therefore, he has met the first criteria of service connection, a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

However, the Board finds the Veteran has not satisfied the second element of service connection-the required showing of in-service incurrence or aggravation of a disease or injury.  Indeed, while the Veteran has filed a claim seeking entitlement to service connection for hypertensive cardiovascular disease, he has not identified any in-service event, injury, or illness to which his current disability may be related.  During the February 2016 hearing, the Veteran testified that he has had two strokes and that, during the war, he had to cover himself and hide behind rocks when was fired upon by the opposition.  However, he has not provided any additional information or evidence establishing that his heart problems began during service, including as a result of his combat service, or that his disability was otherwise incurred in or as a result of an incident or injury during military service.  

In this context, the Board notes that the service treatment records (STRs) do not document any complaints, findings or diagnoses pertaining to a heart problem.  Notably, the evidence reflects that, at his May 1946 separation examination, his cardiovascular system was normal, his chest x-ray was "ok," and there were no significant diseases, wounds, or injuries noted.  

In addition, the Veteran has not submitted any lay or medical evidence showing continuity of cardiovascular-renal symptomatology following service.  In this regard, the evidence does not reflect any pertinent evidence of heart problems until October 2003, when an echocardiogram revealed lateral wall ischemia, while a diagnosis of hypertensive cardiovascular disease is not shown in the record until September 2011.  This gap of several years in the record weighs against a finding that the Veteran suffered an in-service event or injury that resulted in a chronic heart disability during service and also rebuts any assertion of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999).  This evidence also preponderates against the grant of service connection of a presumptive basis, as the evidence does not show the Veteran manifested cardiovascular-renal disease to a compensable degree during his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" but, as noted, the lay and medical evidence of record does not indicate when the Veteran initially experienced heart problems.  In fact, in addition to the lack of lay or medical evidence of continuity of related symptomatology since service, the post-service treatment records include no medical opinions or clinical evidence suggesting that the Veteran's hypertensive cardiovascular disease had its onset during or is otherwise related to the Veteran's service.  Instead, the medical evidence of record that documents the Veteran's heart problems, symptoms, and diagnoses since October 2003 only reference his diagnoses, without any information or evidence regarding the onset, development, or etiology of his heart problems.  

In addition to the medical evidence discussed above, the Board has considered the lay evidence of record, including the Veteran's testimony at the June 2016 hearing.  However, to the extent the Veteran asserts the existence of a medical relationship between his current hypertensive cardiovascular disease and military service, the Board finds that such assertions provide no persuasive support for the claim, as the Veteran is not shown to have the medical training and expertise to competently opine on such a complex medical matter.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Hence, his assertions in this regard have no probative value.

Accordingly, the Board finds the claim for service connection for hypertensive cardiovascular disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports a finding of medical nexus between the current heart disability and service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having not been received, the petition to reopen the claim of service connection for right eye glaucoma, status post trabeculectomy, is denied.

New and material evidence having not been received, the petition to reopen the claim of service connection for left eye cataract, status post extraction, is denied.

Service connection for hypertensive cardiovascular disease is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks an increased rating for his service-connected bilateral hearing loss disability.  Since the issuance of the March 2015 statement of the case, new evidence has been associated with the record that is relevant to the increased rating claim, including an April 2015 audiogram and medical certificate from Dr. R. R. and an April 2016 VA audio examination report.  The Veteran has not submitted a waiver of initial AOJ consideration of the evidence and did not respond to the Board's August 2016 letter inquiring as to whether he waived initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304.  Therefore, the Board must remand this issue in order for the AOJ to consider this evidence in the first instance and for issuance of a supplemental statement of the case reflecting such consideration.  See 38 C.F.R. § 19.31.

While on remand, the Veteran should be given an opportunity to identify any records relevant to the issues on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

The Veteran's claims of entitlement to a TDIU and SMC are inextricably intertwined with the increased rating claim being remanded herein, as the outcome of such claim may impact the TDIU and SMC claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU and SMC claims must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph (to include consideration of whether an additional examination is warranted), the AOJ should readjudicate the claims based on the entirety of the evidence, to include consideration of all evidence added to the record since the issuance of the March 2015 statement of the case.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


